DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/902464 filed June 16, 2020. Claims 1-18 are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A reading of the claims and specification indicates that the corresponding structures are:
Fixing vessel – table having a top surface and accommodation groove (par. 39, figure 1)
Elevation member- a flat elevation “piece” on the end of a movable cylinder (par. 57, figure 4)
Rotation member- driving shaft coupled to a driving gear (par. 51, figure 6)
Moving member- movable “piece” connected to a screw piece and rotation motor (par. 53-54, figure 1, claim 16)
Supply device- silica sol vessel and catalyst vessel, along with a mixing vessel and tubing (par. 62, figure 1)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the stored silica sol precursor" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 2.
 Claim 7 recites the limitation "the injection roller" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 9 depend from claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zikeli et al. (US 2005/0015889) in view of Nakahara et al. (US 4,742,699).
Regarding claim 1: Zikeli et al. discloses a device (22) for treating a fiber mass (21) which includes a counterpressure face on which a fiber mass is inserted, a press-roll arrangement (50) which impregnates the fiber mass (21) with a treatment fluid, where the press-roll arrangement (50) includes a press-roll (51) which is a rotation roller which is moved over the length of the fiber mass (21) by way of the fiber mass (21) being conveyed by a conveyor (44), where the press-roll (51) rotates as it is moved over the mass (21) in order to inject and impregnate the fiber mass (21) with treatment fluid (pars. 74, 77-78, 83-85, figures 1-2). 
The limitations “putting a silica sol precursor” and “gelate the silica sol precursor” are deemed to be statements with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the 
Zikeli et al. fails to explicitly disclose an elevation member allowing the press-roll (51) to move vertically toward or away from the fiber mass (21). However, Nakahara et al. discloses a similar coating and impregnating device using a roll to supply a treatment fluid where the roll is provided with a screw element (23) which is adapted to raise or lower the upper roll in order to adjust the clearance between the roll and its counterpressure roll (col. 5 lines 11-44, figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar elevation member as taught by Nakahama et al. for the device of Zikeli et al. because Nakahama et al. teaches that this allows the device to treat a wider variety of articles such as even very thick webs (col. 2 lines 54+, col. 3 lines 1-9).
Regarding claims 2-3: Zikeli et al. discloses that a plurality of passages (57) protrude from the cover body (60) which is the outer circumferential surface of the press-roll (51) and form nozzles on the outer peripheral surface (59) of the press-roll (51) which protrude outward from the cover body (60) (pars. 88-92, figure 2).
Regarding claim 4: Zikeli et al. shows that the fiber mass (21) passes by the press-roll (51) without the press-roll (51) changing its height (pars. 75-76, figures 1-2).
Regarding claims 5 and 17: Zikeli et al. discloses that the press-roll (51) is rotated by way of a driving means (82) such as an electric motor (par. 123). 
Regarding claim 6: Zikeli et al. discloses that a conveyor means (44) is provided which moves the fiber mass (21) across the press-roll (51) such that the press-roll (51) moves relative to the fiber mass (21) from one end to the other (par. 77, figures 1-2).
Regarding claim 7: Zikeli et al. shows that the height of the press-roll (51) is set such that multiple injection passages (57) are inserted close to the bottom of the fiber mass (21) and also in the center of the fiber mass (21) (see figure 2, annotated below).
[AltContent: textbox (Nozzle at bottom surface)][AltContent: textbox (Nozzle at inner center)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    557
    622
    media_image1.png
    Greyscale

Regarding claims 8-9: Zikeli et al. and Nakahara et al. do not explicitly disclose when any height adjustments occur. However, the limitations involving when the elevation member adjusts the height are considered to be statements with regard to intended use of the apparatus. In the instance case the elevation member is capable of being used to adjust the height of the press-roll (51) at any point in the process. Regardless, as discussed above, both the primary and secondary height adjustments can be 
Regarding claim 10: Zikeli et al. discloses a number of treatment reservoirs (39-43) which supply the treatment fluid to the press-roll arrangements (50) (par. 76, figure 1). Similarly to the above, the limitation “supplying the silica sol precursor” is considered to be a statement with regard to intended use of the apparatus. In the instance case the treatment reservoirs (39-43) are capable of containing a silica sol precursor. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zikeli et al. in view of Nakahara et al. as applied to claims 1-10 and 17 above, and further in view of Yeo et al. (US 2012/0025127).
Regarding claim 11: Zikeli et al. fails to explicitly disclose a silica sol vessel, catalyst vessel or a mixing vessel, though Zikeli et al. does teach that the treatment fluid is supplied to the press-roll (51) via a supply line (pars. 38, 93, 104, figures 1-2 and 4). However, Yeo et al. discloses a similar treatment system for impregnating a fibrous matrix (101) that includes a water glass inlet (111) connected to a source of silica sol, an acidic or basic solution inlet (112) connected to a source of solution used as a gelling catalyst, and a reactor (110) equipped with a stirrer such that it is a mixing vessel (pars. 33, 43, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the water glass source, base catalyst source, and mixing vessel to perform the treatment process of Yeo et al. with the press-roll device of Zikeli et al. because Zikeli et al. is drawn to a device for use in any treatment of a fiber mass (pars. 1-2) such as that of Yeo et al. and use of a known process with a known apparatus is not considered to be a patentable advance when no unexpected results occur (MPEP 2143).
Regarding claims 12-14: Zikeli et al. and Yeo et al. teach that the sol can be prepared by mixing various organic silane compounds such as trimethylethoxysilane with organic solvents such as ethanol and that the gelling catalyst can be prepared by mixing an organic solvent such as ethanol with an acidic or basic catalyst (pars. 32-33, 35) but Zikeli et al. and Yeo et al. fail to explicitly disclose using hydrolyzed TEOS or ammonia water for the sol and for the gelling catalyst. However, it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. 
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Zikeli et al. and Yeo et al. meet the requirements of the claimed composition, Zikeli et al. and Yeo et al. clearly meet the requirements of these claims.
Regarding claim 15: Zikeli et al. discloses that the supply line (73) is connected to the rotation shaft of the press-roll (51) such that it is sealed within and freely rotatable (par. 104, figure 4). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zikeli et al. in view of Nakahara et al. as applied to claims 1-10 and 17 above and further in view of Fang et al. (US 2015/0174602) and Lerner et al. (US 5,313,884).
Regarding claim 16: Zikeli et al. fails to explicitly disclose that the moving mechanism comprises a movable piece on which the rotation shaft and rotation member are installed and a screw piece 
Zikeli et al. and Fang et al. still fail to explicitly disclose a movable piece holding the rotation shaft of the press-roll (51) and a screw piece which effects horizontal movement of the roll. However, Lerner et al. discloses a similar roll coating apparatus which is movable horizontally by way of slide block (106) on which the shaft (100) and rotation gear (104) is mounted and which communicates with a  solenoid motor (120) by way of a link rod (124) (col. 4 lines 46-66, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a horizontal movement mechanism as taught by Lerner et al. in place of the generic movement mechanism of Zikeli et al. and Fang et al. because Lerner et al. teaches that this is a functionally equivalent mechanism for effecting horizontal movement of a roller to a generic movement mechanism (col. 4 lines 46-66) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
Zikeli et al., Fang et al. and Lerner et al. still fail to explicitly disclose a screw piece, and instead teach a link rod (124) and yolk shaft (122) for effecting the horizontal movement of the slide block (106). However, Lerner et al. also discloses a mechanism for effecting vertical movement of a roller which utilizes a lead screw (88) threadably engaged to a carriage block (82) (col. 4 lines 25-45, figure 3), and . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zikeli et al. in view of Nakahara et al. as applied to claims 1-10 and 17 above and further in view of Lerner et al.
Regarding claim 18: Zikeli et al. discloses that the press-roll (51) is rotated by way of a driving means (82) such as an electric motor (par. 123) but fails to explicitly disclose that the roll (51) is attached to the motor by way of a motor driving shaft coupled to a driving gear which is connected to a driven gear on the rotation shaft of the roller by way of a chain or belt. However, Lerner et al. discloses a similar roll coating apparatus in which a roller (42) is connected to a motor (144) which has a driving gear sprocket (142) around a driving shaft and is coupled to a driven gear (104) on the shaft of the roller (42) by way of a chain (138) (col. 5 lines 1-19, figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a motor connection system as disclosed by Lerner et al. instead of the generic motor connection of Zikeli et al. because Lerner et al. shows that this is a functionally equivalent mechanism for connecting a roller to a motor to effect rotation (col. 5 lines 1-19) to a generic connection and simple substitution of functional equivalents is not considered to be a patentable advance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/22/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717